                          IN THE UNITED STATES DISTRICT COURT FOR THE
                                  MIDDLE DISTRICT OF TENNESSEE
                                      NASHVILLE DIVISION

 DOUGLAS EVANS,                                           )
                                                          )
            Petitioner,                                   )
                                                          )         NO. 3:15-cv-00057
 v.                                                       )
                                                          )         JUDGE RICHARDSON
 UNITED STATES OF AMERICA,                                )
                                                          )
            Respondent.                                   )
                                                          )


                                        MEMORANDUM OPINION

        Pending before the Court is the Notice of Claims (Doc. No. 56) filed by Petitioner through

his former counsel, as supplemented by Petitioner’s filings (discussed below) at Doc Nos. 67-1,

67-2, 69, 69-1 (collectively, the “Petition on Remand”) filed by his current counsel. Subsequent to

these filings, and earlier this year, this case was transferred to the undersigned district judge. As

the undersigned perceives from the record, this case is on remand from the Sixth Circuit, which

effectively reversed the dismissal of Petitioner’s original motion under 28 U.S.C. § 2255 to vacate,

set aside or correct the sentence imposed in Middle District of Tennessee Case No. 3:08-cr-00209.

The undersign gathers that the Petition on Remand essentially serves as Petitioner’s amended,

post-appeal motion under Section 2255(a). The Government responded in opposition to the Notice

of Claims (Doc. No. 59).1 The Petition on Remand is ripe for decision.




        1
          Perhaps perceiving, understandably enough, a lack of permission to file anything further after Doc No. 59,
the Government has not responded to the information and arguments presented by Petitioner in Doc Nos. 67-1, 67-2,
69, and 69-1. Nevertheless, the Court is adequately informed to render a decision on the Petition on Remand.

                                                              1
                                 PROCEDURAL BACKGROUND

       In its order remanding this case, the Sixth Circuit cogently set forth the procedural history

of, and issue for consideration in, this case:

                In 2009, Evans pleaded guilty to being a felon in possession of a firearm, in
       violation of 18 U.S.C. §§ 922(g) and 924(e)(1). The district court sentenced Evans
       as an armed career criminal to 180 months of imprisonment. Evans did not appeal.
       In January 2015, Evans filed a § 2255 motion to vacate, raising four grounds for
       relief: (1) trial counsel performed ineffectively by failing to object to the application
       of a sentencing enhancement under the Armed Career Criminal Act (“ACCA”); (2)
       the district court improperly applied the ACCA sentencing enhancement; (3) trial
       counsel performed ineffectively by failing to investigate the indictment and charges
       against him; and (4) the indictment was insufficient.

               A magistrate judge recommended denying Evans’s § 2255 motion because
       it was barred by the one-year statute of limitations, and Evans failed to allege or
       show that he was entitled to equitable tolling. On May 11, 2015, over Evans’s
       objections, the district court adopted the magistrate judge’s report and
       recommendation, dismissed Evans’s § 2255 motion, and declined to issue a
       certificate of appealability. Evans did not appeal. On July 20, 2015, Evans filed an
       “addendum” asking the district court to consider the impact of Johnson v. United
       States, 135 S. Ct. 2551 (2015), on his case. The district court construed Evans’s
       filing as a motion for relief from judgment filed under Federal Rule of Civil
       Procedure 60(b). It denied the motion, finding that Johnson was not retroactively
       applicable to cases on collateral review. The district court subsequently granted
       Evans a certificate of appealability on the question of whether Johnson is
       retroactively applicable to cases on collateral review.

              The government has now moved to remand the case so that the district court
       can consider Evans’s Johnson claim in the first instance. This court has held that
       Johnson does, in fact, apply retroactively to cases on collateral review. See In re
       Watkins, 810 F.3d 375, 383-84 (6th Cir. 2015). The district court’s order denying
       Evans’s Rule 60(b) motion was based solely upon its finding to the contrary.

(Doc. No. 51 at 203). Thus, the Sixth Circuit remanded this case “for consideration of those of

Evans’s claims that are based on Johnson.” (Id.). Petitioner thereafter filed in this Court his Petition

on Remand.


                             UNITED STATES v. JOHNSON




                                                       2
       The Sixth Circuit did not perceive the need to discuss Johnson or its relevance to this case,

and so the Court will do so now. Johnson relates to the enhancement of sentences for Section

922(g) convictions under the Armed Career Criminal Act (18 U.S.C. § 924(e), “ACCA”). Under

the ACCA, a defendant convicted of a violation of 18 U.S.C. § 922(g) is subject to a mandatory

minimum 15-year sentence if, prior to the violation, he or she had at least three previous

convictions for a “violent felony” (or “serious drug offense,” though none are implicated in this

case) committed on occasions different from one another.

       A “violent felony” for purposes of the ACCA is an offense that: (1) has as an element the

use, attempted use, or threatened use of physical force against the person of another; or (2) is

burglary, arson, extortion, involves use of explosives, or otherwise involves conduct that presents

a serious potential risk of physical injury to another. See § 922(e)(2)(B). The first provision —i.e.,

provision (1) — is referred to as the “force [or use of physical force] clause” or “elements” clause.

See Dunlap v. United States, -- F.3d --, No. 18-5233, 2019 WL 3798534, at *3 (6th Cir. Aug. 13,

2019). The first part of the second provision—i.e., provision (2)—is referred to as the

“enumerated-offense clause,” while the second (i.e., post-comma) part of the second provision is

referred to as the “residual clause.”

       In Johnson, the Supreme Court held that the residual clause of the ACCA is

unconstitutionally vague, striking down this part of the statute. The upshot of Johnson is that now

a prior felony can constitute a “violent felony” only if it satisfies the force clause or the

enumerated-offense clause.

                                            ANALYSIS

       Petitioner argues that Johnson invalidates the ACCA-predicate status of all three of his

prior convictions that were used by the sentencing court as the predicates to impose upon him the



                                                      3
ACCA’s mandatory minimum sentence of 15 years. In particular, he claims that post-Johnson,

none of his convictions (which were all imposed by Tennessee state courts under Tennessee law)

should be counted as ACCA predicates. (Doc. No. 56 at 1). He asserts that none of those

convictions—for aggravated assault, robbery without a deadly weapon, and armed robbery—

qualifies under either the force clause or enumerated-offense clause. If he is correct with respect

to any one of these, then he would be left with fewer than three ACCA predicates and thus not

legally subject to the mandatory minimum 15-year sentence that was imposed on him.

         The argument can be dispatched quickly with respect to the two robbery convictions.

Petitioner candidly acknowledges (Doc. No. 56 at 8) that the Sixth Circuit has held that Tennessee

robbery convictions categorically have an element of force for purposes of the ACCA and thus

satisfy the force clause. See United States v. Mitchell, 743 F.3d 1054, 1060 (6th Cir. 2014).

Petitioner implies that Mitchell should be overturned. However, the Sixth Circuit recently has

refused on multiple occasions to overturn Mitchell, even after the Supreme Court decided Johnson.

See United States v. White, 768 F. App’x 428, 431 (6th Cir. 2019); United States v. Porter, 765 F.

App’x 128, 129 (6th Cir. 2019). It is still the law of this circuit that Tennessee’s robbery statute,

Tenn. Code Ann. § 39-13-401, categorically requires the use of force, so that any conviction under

that statute qualifies as “violent felony” under the ACCA.2 White, 768 F. App’x at 431. Each of

Petitioner’s two convictions under the statute, therefore, counts as an ACCA predicate.

         That leaves only Petitioner’s challenge to the “violent felony” classification of his

Tennessee conviction for aggravated assault, to which Petitioner devotes most of his attention.

Petitioner asserts, correctly, that this crime (undeniably a felony) does not fall within the


          2
            Porter does not address armed robbery specifically. However, the court in Porter makes it clear that
“robbery” is a violent felony, as it reaffirmed Mitchell. Thus, this Court can safely assume that armed robbery is also
a violent felony for purposes of the ACCA.


                                                               4
enumerated-offense clause, in which case, “[u]nder Johnson, we limit crimes of violence to those

involving force capable of causing physical pain or injury.”3 United States v. Verwiebe, 874 F.3d

258, 261 (6th Cir. 2017). The Government does not contend otherwise. Rather, the Government

disputes Petitioner’s claim that his aggravated-assault conviction does not fall within the force

clause.

          In its response to Petitioner’s Notice of Claims, which it filed on June 27, 2016, the

Government conceded that the Sixth Circuit had already held that aggravated assault (as proscribed

by Tenn. Code Ann. § 39-13-102) is not categorically a “violent felony” (Doc. No. 59 at 2) (citing

United States v. McMurray, 653 F.3d 367, 374 (6th Cir. 2011)). The Government argued, however,

that Tennessee’s aggravated assault statute (Tenn. Code Ann. § 39-13-102) is “divisible” and thus

subject to what is referred to as the “modified categorical approach,” whereby a court can look at

various documents in the petitioner’s aggravated-assault case to determine whether the petitioner

had been convicted of some identifiable and distinct subpart of the aggravated-assault statute that

did proscribe a violent felony even if other parts of the statute did not. (Id. at 2-5) (citing, inter

alia, McMurray, 653 F.3d at 377-378)). In its response to the Notice of Claims, the Government

conceded that McMurray held that the part of the Tennessee aggravated-assault statute that

prohibited recklessly committing an assault and causing bodily injury to another does not qualify

as a “violent felony”; however, the Government asserted essentially that the part of the statute that

proscribes knowingly or intentionally committing an assault causing bodily injury does proscribe




         3
           The Sixth Circuit here may be somewhat inexact in paraphrasing the force clause, but it makes the important
point that where the enumerated-offense clause is inapplicable, a felony can be a violent felony only under the force
clause because Johnson has eliminated the option of the residual clause.


                                                              5
a violent felony, and that Petitioner could not prevail because he had not met his burden of showing

that he was not convicted for the knowing or intentional variety of aggravated assault. (Id. at 4-5).4

         Accepting arguendo, instead of contesting, the Government’s suggestion to use the

modified categorical approach, Petitioner took it upon himself to obtain documents (so-called

Shepard documents) from state court to determine the specific part of Tennessee’s aggravated-

assault statute for which he was convicted. (Doc. No. 69 at 1). Hobbled by relatively sparse indicia

of what part of the statute he pled guilty to violating, Petitioner was relegated to quoting the portion

of the transcript of his plea hearing where the prosecutor provided the factual basis for his offense

of conviction, then arguing that the factual basis was ambiguous as to whether the alleged assault

was committed intentionally or knowingly or, instead, merely recklessly. 5 In other words,

according to Petitioner, there was no basis in the record to conclude that Petitioner’s aggravated-

assault conviction did not involve a reckless assault, meaning that under McMurray there was no

basis to conclude that he was convicted of a violent felony.

         Unfortunately for Petitioner, since he made this argument on November 16, 2016 when he

filed Doc. No. 69, insofar as McMurray held that mere recklessness will not suffice to make a

felony assault a “violent felony,” it was overruled in United States v. Verwiebe, 874 F.3d 258 (6th

Cir. 2018), based on intervening Supreme Court case law. See Dillard v. United States, 768 F.

App’x 480, 485, 487 (6th Cir. 2019) (noting that as to McMurray’s holding that “the ‘use of

physical force’ clause of the ACCA . . . requires more than reckless conduct”, 653 F.3d at 375,




         4
           The Government cited no authority for the proposition that the burden was on Petitioner to make this specific
showing, but the Court here need not resolve whether the Government was inaccurate in presuming to shoulder
Petitioner with this burden.
         5
         The Court need not address the validity of this argument, because, as discussed below, even an assault
committed recklessly constitutes a violent felony under the ACCA.


                                                               6
“Verwiebe has since overruled McMurray”).6 True, Verwiebe dealt with the elements (or force)

clause contained in the definition of “violent felony” for purposes of the Career Offender

Guideline, U.S.S.G. §4B1.2(a)(1). But “[b]ecause the text of the ACCA and Guidelines elements

clauses are identical, we typically interpret both elements clauses ‘the same way.’” United States

v. Burris, 912 F.3d 386, 392 (6th Cir. 2019) (en banc) (quoting United States v. Harris, 853 F.3d

318, 320 (6th Cir. 2017)). Given this reality, and given Verwiebe’s approval of other circuits’

reaching the same conclusion with respect to the ACCA (as noted in the below footnote), it was

not difficult to see where this was headed: since Verwiebe was decided, it has been applied both

to the ACCA specifically and to the Tennessee aggravated-assault statute specifically. As

explained by the Sixth Circuit approximately a year ago:

        Furthermore, this circuit has subsequently applied Verweibe [sic] specifically to the
        Tennessee aggravated assault statute, concluding that reckless aggravated assault

        6
          In Verwiebe, the Sixth Circuit explained its overruling of McMurray (which, though unstated by Dillard,
was implicit rather than explicit, as Verwiebe did not mention McMurray specifically) as follows:

                  Verwiebe also suggests that § 113(a)(6) does not qualify as a crime of violence because a
        mental state of recklessness suffices for conviction. True, we have held that a crime requiring only
        recklessness does not qualify as a crime of violence under § 4B1.2(a). United States v. McFalls, 592
        F.3d 707, 716 (6th Cir. 2010). True also, only the en banc process, a material intervening Supreme
        Court decision, or a relevant change to the Guidelines permits us to override binding circuit
        precedent. See Sykes v. Anderson, 625 F.3d 294, 319 (6th Cir. 2010); 6th Cir. R. 32.1(b). But since
        McFalls, the Supreme Court has found recklessness sufficient to constitute a crime that “has, as an
        element, the use or attempted use of physical force” under a statute preventing those convicted of a
        “misdemeanor crime of domestic violence” from possessing a firearm. See Voisine v. United States,
        –––U.S.––––, 136 S. Ct. 2272, 2280, 195 L.Ed.2d 736 (2016); 18 U.S.C. § 921(a)(33)(A)(ii). The
        Court relied on the definition of the noun “use” as “the act of employing” something to conclude
        that the “use of physical force” requires volitional but not intentional or knowing conduct. Voisine,
        136 S. Ct. at 2278–80. The Court invoked a person throwing a plate in anger at a wall near his wife
        and a person slamming a door shut with his girlfriend close behind as examples of reckless conduct
        that would each be commonly understood as a “use of physical force.” Id. at 2279.

                  Although the Court left undecided whether its statutory interpretation should extend to
        other contexts, Voisine’s analysis applies with equal force to the Guidelines, which define crimes of
        violence nearly identically to § 921(a)(33)(A)(ii): any felony that “has as an element the use,
        attempted use, or threatened use of physical force.” U.S.S.G. § 4B1.2(a). Not surprisingly, as a
        result, the Fifth, Eighth, and Tenth Circuits have held that Voisine confirms that recklessness suffices
        under the elements clause of the Armed Career Criminal Act and the Guidelines.

Verwiebe, 874 F.3d at 262.


                                                               7
       in Tennessee is a crime of violence under the use-of-force clause. United States v.
       Harper, 875 F.3d 329, 330 (6th Cir. 2017) (holding that Verwiebe, while mistaken,
       governs this case). Although both Verwiebe and Harper dealt with the use-of-force
       clause under U.S.S.G § 4B1.2, their holdings apply equally to the ACCA’s use-of-
       force clause because both clauses have consistently been construed to have the
       same meaning. See, e.g., United States v. Patterson, 853 F.3d 298, 305 (6th Cir.
       2017). Thus, Harper is binding, and § 39-13-101(a)(1) is categorically a crime of
       violence.

Davis v. United States, 900 F.3d 733, 736 (6th Cir. 2018).

       Despite being unpersuaded by Verwiebe, the referenced Sixth Circuit panels followed it,

as they were bound to do. And, likewise, obviously this Court must follow both Verwiebe and the

Sixth Circuit decisions that followed it. The conclusion is therefore clear: like his two robbery

convictions, Petitioner’s aggravated assault conviction qualifies as a “violent felony” for ACCA

purposes. With three qualifying convictions, Petitioner loses his challenge to the imposition of the

15-year mandatory minimum under 18 U.S.C. §924(e) based on those convictions. Accordingly,

his Petition on Remand will be denied.

       An appropriate order will be entered.



                                                     ____________________________________
                                                     ELI RICHARDSON
                                                     UNITED STATES DISTRICT JUDGE




                                                     8
